Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,931) taken in view of JP 2006-142584 to Hasegawa et al. and JP 59-230736 to Hasegawa.
	This rejection is maintained for the same reasons as set forth in the last office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 2006-142584 to Hasegawa et al. and JP 59-230736 to Hasegawa as applied above, and further in view of [Harding (US 4,148,680) or Stokes (US 3,816,202)] as applied in the last office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 2006-142584 to Hasegawa et al. and JP 59-230736 to Hasegawa as applied above, and further in view of Griebling (US 5,300,180) as applied in the last office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 59-230736 to Hasegawa and Griebling (US 5,300,180).
	This rejection is maintained for the same reasons as set forth in the last office action.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ring (US 4,964,031) taken in view of JP 59-230736 to Hasegawa and Griebling (US 5,300,180) as applied to claim 1 above, and further in view of [Harding (US 4,148,680) or Stokes (US 3,816,202)] as applied in the last office action.
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive as regards the prior art rejections.  The previous 112 rejections were however withdrawn in view of the claim amendments and associated response.
	The argument that Ring discloses arms (28) that rotate in one direction, i.e. the radial direction, is not disputed.  Likewise, the argument that Hasegawa ‘736 only shows bead setters that move or rotate in one direction, i.e. the radial direction, is likewise not disputed.  The obviousness of including an additional pivoting/rotational ability to inner parts of the arms however comes from the secondary references to Hasegawa ‘584 and Griebling.
	Applicant’s arguments with respect to Hasegawa ‘584 stress that the bead setters of this reference only include linear movement in a radial direction and only rotates in an axial direction rather than inward and outward parts pivoting/rotating in an axial and radial direction respectively.  Likewise, it is argued that the fingers of Griebling only rotate in one direction about pin 33 and do not move in two directions, i.e. a radial direction and an axial direction.  First, it is again noted that the clamp arm of Ring is rotatable radially and although the outer part of the bead clamp in Hasegawa ‘584 is linearly movable radially, in view of Hasegawa ‘736, it is known in this art that pivoting or swing type bead setter clamps (e.g. as in Ring) are an obvious alternative to radial linear movement types (see 2nd paragraph on page 5 of provided translation of Hasegawa ‘736).  Thus, these teachings of providing a pivoting or tilting or rotating inner bead clamp part would have been reasonably seen as applicable to either of these well-known obvious alternate manners of effecting radial inward and outward bead clamp movements for only expected and predictable results.  Further, in any event, while it is not disputed that the secondary references to Hasegawa ‘584 and Griebling do not teach rotatably mounted clamp segments for radial movement, the basic teachings of pivotally or rotatably mounted clamp segments for radial movement thereof comes from the primary reference to Ring.  Hasegawa ‘584 and Griebling were applied as secondary references and are still considered, when combined with Ring, to teach and thereby render obvious a bead setting assembly in which the bead clamp segments also broadly have the ability to pivot or rotate or tilt axially away from e.g. contact with the drum/tire material to prevent damage - such would provide a strong motivation to so modify the pivotally mounted clamp arms of Ring to include an inner portion that can pivot or rotate axially away from contact as it would be reasonably expected that such clamp arms would be similarly susceptible to potential damage upon contact.  It is additionally again noted that the axially pivoting bead clamp segments in Hasegawa ‘584 are also radially movable just as the pivoting clamp segments in Ring (the pivoting in Ring being to effect the radial movement; a swing or pivoting radial movement also again being an obvious alternative to linear radial movement in view of Hasegawa ‘736), thereby further indicating to the ordinary artisan that even radially movable segments (such as in Ring) would be expected to benefit from an ability to also axially pivot/rotate/tilt away from contact - only the expected and predictable results would therefore be achieved.
	The arguments with respect to the dependent claims essentially argue that they are not obvious if the independent claim from which they depend is not obvious but do not otherwise include additional separate arguments for these claims and thus these arguments have already been addressed above with respect to the independent claim.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
August 25, 2022